Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is the response to amendment filed 12/21/2020 for application 16/013334.
Claims 1, 4-7, and 10-12 are currently pending and have been fully considered.
Claims 2-3, and 8-9 have been cancelled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 4-7, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over ALGUNAIBET (FUEL pp 273-283) in view of BRADIN (U.S. 10344235) and XU et al. (U5PGPUB 2011/0023355 A1).
Regarding claims 1 and 7, ALGUNAIBET teaches fuels that are mixture of diesel and naphtha (Abstract). ALGUNAIBET teaches that they are relevant to compression ignition engines.
The transitional phrase “that targets a Cetane number of a commercial diesel fuel and a vapor pressure of a commercial gasoline” appears to be an intended use recitation and has not been given patentable weight.
ALGUNAIBET teaches on page 276 and Figs 1 and 2 mixtures of diesel and HSRN.  HSRN is taught in section 2.1 on page 275 as heavy straight run naphtha.
ALGUNAIBET shows on Figs 1 and 2 on page 276 0% -100% heavy straight run naphtha and 100% - 0% diesel accordingly.
A prima facie case of obviousness exists wherein the claimed ranges overlap.
ALGUNAIBET does not teach the addition of n-butanol and 2-ethylhexylnitrate.

BRADIN teaches in lines 44-67 of column 11 that any alcohol can be added. The alcohols are taught to include butanol. Diesel/alcohols blends are taught in lines 1-10 of column 12 to be between about 75 to 95 vol of diesel and 5-25 vol of alcohol.
Butanol is taught in lines 23-32 of column 15 that butanol is a preferred fuel additive because it is readily available from renewable resources.
BRADIN teaches in lines 29-42 of column 12 that diesel fuel additives may be added including engine performance additives.
Engine performance additives are taught to include cetane number improvers such as 2-ethylhexyl nitrate. 2-ethylhexyl nitrate is taught to be used in concentrations of 0.05% mass to 0.4 mass%.
It would be obvious to one of ordinary skill in the art to add 5-25 vol of alcohol and 0.05% mass to 0.4 mass% 2-ethylhexyl nitrate to the mixtures of diesel and HSRN that ALGUNAIBET teaches.
The motivation to do so can be found in lines 29-42 of column 12 and lines 42-63 of column 4.

Butanol is taught to increase the relative energy content of the alternative fuel.
Further support can be found in XU et al.
However, XU et al. teach combustible mixed butanol fuels.
XU et al. teach that mixed butanols may be used as combustible neat fuels or oxygenate fuel substitutes in diesel fuel (Abstract).  XU teaches in paragraph 17 that the fuel additives and fuel compositions are for compression engines.  Xu et al. teach in paragraph 24 that in one aspect, the butanols include n-butanols.
XU et al. teach in paragraph 52 that the amount of the fuel is from about 40 vol - 99 vol% and the fuel additive is present from about 1 vol% to about 60 vol% and, more preferably, in a range of about 1 vol% to about 20 vol%.
Regarding the combination of ranges of about 25 to about 50 vol% of commercial diesel fuel, about 40 vol to about 69 vol% straight run heavy naphtha, about 5 to about 10 vol% of n-butanol and about 0.2 to about 1.7 vol % of 2-ethylhexylnitrate claimed, wherein the general conditions are known, optimization or workable ranges involve only routine experimentation. See In re Aller, 220 F.2d 454, 456,105 USPQ233, 235 (CCPA 1955).
In re Aller, 220 F.2d 454, 456,105 USPQ 233, 235 (CCPA 1955).
XU teaches an example in sample 22 in Tables 5 and 6 that a 10% n-butanol blend with 90% diesel having a cetane number of 52.4 (greater than 51). XU also teaches in paragraph 46 that fuel compositions taught in XU generally have a cetane value from 48 to about 55.
One of ordinary skill in the art would expect a similar cetane number can be reached with the composition that that is taught by modified ALGUNAIBET.
Alternatively, cetane improvers such as 2-ethylhexyl nitrate taught in BRADIN may be increased to reach a cetane number of 51.
The motivation to do so can be found in paragraphs 32 and 28 of XU.  XU teaches in paragraph 32 that fuel characteristics such as cetane value are important in fuels. XU teaches in paragraph 28 that a cetane number of at least 40 is needed to burn diesel fuel efficiently.

However, ALGUNAIBET teaches on page 280 that n-butane may be added to meet seasonal Reid Vapor Pressure specifications including a minimum of 45 and a maximum of 60 or 75 kPa for Summer and Winter fuels respectively. 45 kPA is about 6.5 psi and 75 kPa is about 10.88 psi. ALGUNAIBET teaches that blending of n-butane is relevant to diesel/naphtha even though the results are not shown.
XU teaches in paragraph 44 that the compositions may have a RVP ranging from 0.2 to 20 psi.
It would be obvious to one of ordinary skill in the art to add and adjust the amount of n-butane to meet the seasonal Reid Vapor Pressure specifications.
It is further noted that both cetane number and RVP are taught in paragraph 32 of XU et al. to be important physical properties for fuel compositions.  
Regarding claims 4 and 10, ALGUNAIBET teaches in Fig 5B on page 277 distributions of boiling points for diesel/HSRN. Most blends appear to start around 50°C and end around 350°C, especially at 90% HSRN.
A prima facie case of obviousness exists wherein the claimed ranges overlap.
% of commercial diesel fuel, about 68 vol % straight run heavy naphtha, about 5 vol% of n-butanol and about 1.0 % of 2-ethylhexylnitrate claimed, wherein the general conditions are known, optimization or workable ranges involve only routine experimentation. See in re Aller, 220 F.2d 454, 456,105 USPQ233, 235 (CCPA 1955).
Regarding claim 6 with a combination of ranges of about 45 vol % of commercial diesel fuel, about 49 vol % straight run heavy naphtha, about 5 vol % of n-butanol and about 1.0 vol % of 2-ethylhexylnitrate claimed, wherein the general conditions are known, optimization or workable ranges involve only routine experimentation. See in re Aller, 220 F.2d 454, 456,105 USPQ233, 235 (CCPA 1955).
Regarding claim 11 with a combination of ranges of about 24 vol% of commercial diesel fuel, about 70 vol % straight run heavy naphtha, about 5 vol % of n-butanol and about 1.0 vol % of 2-ethylhexylnitrate claimed, wherein the general conditions are known, optimization or workable ranges involve only routine experimentation. See in re Aller, 220 F.2d 454, 456,105 USPQ233, 235 (CCPA 1955).
% of n-butanol and about 1.0 vol % of 2-ethylhexylnitrate claimed, wherein the general conditions are known, optimization or workable ranges involve only routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Therefore, the invention as a whole would have been prime facie obvious to one of ordinary skill in the art at the invention was made.

Response to Arguments
Applicant's arguments filed 08/06/2020 have been fully considered but they are not persuasive.
Applicant argues that the principles of "routine optimization" do not apply when the claimed ranges achieves unexpected results relative to the prior art range.
Applicant points toward paragraph 21 of the current specification and argues that the reductions in CO2 and soot emissions are unexpected.
Examiner agrees that the principles of "routine optimization" can be overcome by evidence of unexpected results.

However, applicant has not provided persuasive evidence that the results are unexpected.
The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979).
To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re HUS, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).
Applicant has not shown sufficient test outside the claimed ranges to show the criticality of the claimed ranges of both the amounts of diesel combined with straight run naphtha nor the effect of the n-butanol and 2-ethylhexylnitrate on the fuels. There is no example that shows a combination of diesel and straight run .
In response to applicant's argument that the references fail to show certain features of applicant's invention, it is noted that the features upon which applicant relies (i.e., the reductions in soot and carbon dioxide) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, it is unclear why it would be unexpected.
DANCUART (U.S. 6475375) teaches in Example 5 and lines 55-67 of column 8 that straight run naphtha was tested for emissions and measured 21.6% less CO, 4.7% less C02, and 20.0% less NOx than measured by conventional diesel fuel.
It appears that one of ordinary skill in the art would expect decrease in emissions by the combination of heavy straight run naphtha with conventional diesel.

N-butanol and 2-ethylhexyl nitrate are both known in the art as diesel fuel additives.  2-ethylhexyl nitrate is known as a cetane improver as taught by BRADIN.
In response to applicant's argument that the prior art do not explicitly recognized a decrease in soot, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant further argues that BRADIN teaches the addition of glycerol ether to a gasoline/alcohol blend or diesel/alcohol blend and that it teaches away from the current teachings.  
This is not persuasive as the claims are directed toward a “composition that comprises” which is written in open-ended language and do not exclude other elements.  
Furthermore, BRADIN teaches alcohol in fuel and teaches 2-EHN as a fuel additive for improving cetane number.  

This is not persuasive as XU et al. teach blends of diesel with butanol that are explicitly taught in paragraph 46 to have a cetane number from abour 48 to about 55. 
XU et al. teach in paragraph 44 that the RVP is from about 0.1 psi to about 20 psi.
XU et al. further teach that in paragraphs 19, that butanols provide a beneficial improvement to Reid Vapor Pressure.
 BRADIN teach that that 2-EHN is taught to increase cetane number.  
Absent evidence to the contrary, it appears well within one of ordinary skill in the art to use amounts of both butanols and 2-EHN to adjust the Reid Vapor Pressure and cetane number of the blend of diesel and HSRN taught in ALGUNAIBET.  



Conclusion

DANCUART (U.S. 6475375) teaches a fuel composition comprising a synthetic naphtha and a diesel fuel. DANCUART teach in Table 7 in column 10 blends of LIFT naphtha with diesel fuel.
DANCUART teach in lines 59-65 of column 3 that other fuel additives may be added in an amount from about 0% to about 10% to improve other fuel characteristics.
Although DANCUART teach non-straight run naphtha blended with diesel, the use of fuel additives to include fuel characteristics is well known in the art and DANCUART does teach naphtha blended with diesel.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MING CHEUNG PO/Examiner, Art Unit 1771 



/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771